Case 2:18-cv-00366-JRG-RSP Document 177 Filed 12/18/19 Page 1 of 4 PageID #: 13560



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

  UNITED SERVICES AUTOMOBILE                            §
  ASSOCIATION,                                          §
                                                        §
                  Plaintiff,                            §
                                                        §
  v.                                                    §    Case No. 2:18-CV-00366-JRG-RSP
                                                        §
  WELLS FARGO BANK, N.A.,                               §
                                                        §
                  Defendant.                            §

                                         MEMORANDUM ORDER

            Plaintiff United Services Automobile Association filed suit against Defendant Wells Fargo

   Bank, N.A., alleging patent infringement. Wells Fargo raised a series of defenses, including

   invalidity of USAA’s asserted patents. (Dkt. No. 36). To support its invalidity defense, Wells

   Fargo retained Mr. William Saffici as an expert, who wrote a report presenting obviousness

   opinions based on various combinations of references. (Dkt. No. 90-3). USAA now brings a

   Daubert Motion to Strike Portions of the Expert Report of William Saffici. (Dkt. No. 80). 1 USAA

   specifically requests that Mr. Saffici be barred from providing testimony concerning the Tealeaf

   software product mentioned in his report. For the following reasons, the Court DENIES USAA’s

   Daubert motion.

       I.      BACKGROUND

            Mr. Saffici is a proffered expert for Wells Fargo regarding the alleged invalidity of USAA’s

   asserted patents. He wrote a report, concluding that some of USAA’s asserted patents were obvious



   1
    After USAA filed this motion on October 25, 2019, Wells Fargo responded on November 12, 2019. (Dkt. No. 90).
   USAA then replied on November 19, 2019, (Dkt. No. 109) and Wells Fargo filed a sur-reply on November 26, 2019.
   (Dkt. No. 124).

                                                   Page 1 of 4
Case 2:18-cv-00366-JRG-RSP Document 177 Filed 12/18/19 Page 2 of 4 PageID #: 13561



   in light of prior art. For the patents relevant to this motion, the priority date is October 31, 2006. 2

   For the obviousness grounds related to those patents, Mr. Saffici relied in part on the Wells Fargo

   Desktop Deposit system as prior art. To support his opinions regarding the obviousness of various

   limitations of the asserted claims in view of the Desktop Deposit system, Mr. Saffici pointed to

   functionality contained in the Tealeaf software product 3 that he alleges was utilized by the system.

   Mr. Saffici relied on conversations he had with Mr. Byron Chun for his opinions regarding the

   Tealeaf system. (See, e.g., Dkt. No. 90-3 at ¶¶ 613, 614). Mr. Chun is Wells Fargo’s Rule 30(b)(6)

   witness as to the conception, design, operation, development, and release of Wells Fargo’s Desktop

   Deposit system. Mr. Chun testified in his deposition that he worked on the Desktop Deposit system

   between 2004 and 2005. (See Dkt. No. 90-2 at 9–14).

       II.      LEGAL ANALYSIS

             In Daubert v. Merrell Dow Pharm., Inc., the Supreme Court, in accordance with Rule 702

   of the Federal Rules of Evidence, instructed courts to function as gatekeepers to shield the jury

   from unreliable or irrelevant expert testimony. 509 U.S. 579 (1993); see also Kumho Tire Co. v.

   Carmichael, 526 U.S. 137 (1999). “This gate-keeping obligation applies to all types of expert

   testimony, not just scientific testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir.

   2002) (citing Kumho, 526 U.S. at 147).

             When evaluating Daubert challenges, courts must focus “on [the experts’] principles and

   methodology, not on the conclusions that [the experts] generate.” Daubert, 509 U.S. at 594. As

   the Court has emphasized, the Daubert framework is “a flexible one.” Id. Further, “[v]igorous




   2
     While USAA claims infringement of U.S. Patent Nos. 9,224,136, 8,392,332, 10,013,681, 8,708,227, and 10,013,605,
   only the first two patents—the ’136 Patent and ’332 Patent—are relevant for this motion.
   3
     Tealeaf software captures interactions between visitors and web applications. Tealeaf was founded in 1999 and
   acquired by IBM in 2012. Wells Fargo claims it has used the product since at least 2005, but the record does not
   establish when Wells Fargo began to use it or whether the software has changed in functionality since then.

                                                    Page 2 of 4
Case 2:18-cv-00366-JRG-RSP Document 177 Filed 12/18/19 Page 3 of 4 PageID #: 13562



   cross-examination, presentation of contrary evidence, and careful instruction on the burden of

   proof are the traditional and appropriate means of attacking shaky but admissible evidence.” Id. at

   596. Accordingly, the decision to allow or exclude experts from testifying under Daubert is

   committed to the sound discretion of the district court. St. Martin v. Mobil Expl. & Producing U.S.

   Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citation omitted).

      III.      MOTION TO STRIKE

             USAA argues that Mr. Saffici’s testimony concerning the Tealeaf software should be

   stricken “because there is a complete absence of any foundation for his assumption that the Tealeaf

   software actually qualifies as prior art.” (Dkt. No. 80 at 3).

             Yet, Mr. Saffici, in his report, states that he understands “from talking to Byron Chun, who

   worked on the Desktop Deposit system, that Desktop Deposit and other Wells Fargo systems have

   and still utilize a software product named ‘Tealeaf.’” (Dkt. No. 90-3 at ¶¶ 613, 635, 694, 716, 769,

   791). The report goes on to state that Mr. Chun also explained Tealeaf’s functionality as

   implemented by Wells Fargo to Mr. Saffici. (Id. at ¶¶ 614, 636, 695, 717, 770, 792). Mr. Chun

   testified that he worked on the system from 2004 to 2005, which is before the relevant priority

   date, and presumably, his knowledge is based on that time period. This presents some foundation

   for Mr. Saffici’s discussion of the specific features of Tealeaf that he relies on for his invalidity

   analysis. The cases cited by USAA in its motion are distinguishable as the expert testimony in

   those cases had little to no factual support, whereas here USAA merely disputes that the factual

   support—Mr. Saffici’s conversation with Mr. Chun—is reliable. (See Dkt. No. 80 at 3–6).

             “An expert may base an opinion on facts or data in the case that the expert has been made

   aware of . . . [i]f experts in the particular field would reasonably rely on those kinds of facts or

   data in forming an opinion on the subject . . . .” Fed. R. Evid. 703. Mr. Chun testified that he



                                                 Page 3 of 4
Case 2:18-cv-00366-JRG-RSP Document 177 Filed 12/18/19 Page 4 of 4 PageID #: 13563



      worked on the Wells Fargo Desktop Deposit system from 2004 to 2005. Mr. Saffici further stated

      that Mr. Chun told him that Wells Fargo has and still uses the Tealeaf software with the Desktop

      Deposit system. Mr. Saffici could properly rely on Mr. Chun’s familiarity with Tealeaf’s

      integration into the Desktop Deposit system as a basis for the obviousness opinion in his report.

                Here it appears that USAA really disputes the weight that should be given to Mr. Saffici’s

      assertion that the Tealeaf system he describes in his report was used prior to 2006. USAA does not

      seem to dispute that should sufficient support exist, Mr. Saffici could properly rely on this type of

      evidence. On a Daubert motion, the Court focuses “on [the experts’] principles and methodology,

      not on the conclusions that [the experts] generate.” Daubert, 509 U.S. at 594. “Vigorous cross-

      examination, presentation of contrary evidence, and careful instruction on the burden of proof are
  .
      the traditional and appropriate means of attacking shaky but admissible evidence.” Id. at 596. If

      USAA believes Mr. Saffici improperly concluded that Wells Fargo used a pre-2006 version of the

      Tealeaf software to help render the relevant patents as obvious, it will have the opportunity to

      further argue that at trial. But it would be inappropriate to strike the portions of Mr. Saffici’s expert

      report regarding the Tealeaf software in this Daubert motion.

          IV.      CONCLUSION

                For the reasons stated herein, the Court DENIES USAA’s Daubert Motion to Strike

      Portions of the Expert Report of William Saffici.
             SIGNED this 3rd day of January, 2012.
             SIGNED this 17th day of December, 2019.




                                                             ____________________________________
                                                             ROY S. PAYNE
                                                             UNITED STATES MAGISTRATE JUDGE




                                                    Page 4 of 4
